Citation Nr: 0920384	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-36 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The appellant served in the Michigan National Guard from 
October 1986 to October 1988 to include a period of active 
duty for training (ACDUTRA) from December 1986 to March 1987.  
The appellant did not serve on active duty.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant participated in a videoconference hearing with 
the undersigned Veterans Law Judge in March 2009.  A 
transcript of that proceeding has been associated with the 
appellant's claims folder.

In July 2007, the Board remanded the appellant's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, 
for the reasons addressed in the REMAND portion of the 
decision below, the Board finds that a new remand is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board is cognizant that the appellant's appeal has been 
remanded several times.  Unfortunately, the Board finds that 
another remand is necessary prior to adjudication of the 
appellant's claim.  

In a report of contact dated in May 2007, it was noted that 
the appellant reported that he received treatment at the VA 
Medical Center (VAMC) in Tampa, Florida from December 2006 
through February 2007.  In addition, the March 2009 hearing 
transcript reveals that the appellant testified that he was 
treated in December 2005 at the VAMC in Tampa, Florida.  
These records are not currently associated with the claims 
folder and it does not appear that the RO attempted to obtain 
these records.  The procurement of such pertinent medical 
records is required.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record"), see also Hyatt v. Nicholson, 21 Vet. App. 390, 
394 (2007) (holding that the relevance of documents cannot be 
known with certainty before they are obtained).  As records 
in the possession of the VA are deemed to be constructively 
of record, they must be obtained.  Id.

While the Board sincerely regrets that yet another remand of 
this matter will further delay a final decision on appeal, 
the Board finds that a remand to the RO/AMC is necessary to 
ensure that all due process requirements are met.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the 
Tampa VAMC from December 2005 through the 
present.  If the appellant identifies any 
other pertinent evidence, the RO or the 
AMC should undertake appropriate 
development to obtain a copy of that 
evidence.  If the RO or the AMC is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to provide 
the outstanding evidence.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the appellant's claim can 
be granted.  If the issue remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




